UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X


 UNITED STATES OF AMERICA,                                                      CONSENT TO PROCEED BY VIDEO OR
                                                                                TELE CONFERENCE
                             -against-
                                                                                 20-CR- 584( ) ( )




        Christian De La Torre Villalvazo Defendant(s) .
-------------------------------------- ---------------------------X

Defendant Christian De La Torre Villalvazo                                  hereby voluntarily consents to
participate in the following proceeding via_ videoconferencing or _x_ teleconferencing :

          Initial Appearance Before a Judicial Officer

          Arraignment (Note : If on Felony Information, Defendant Must Sign Separate Waiver of
          Indictment Form)

          Bail/Detention Hearing

  X       Conference Before a Judicial Officer




ls/Christian De La Torre Villalvazo                                           /s/Zawadi S. Baharanyi
Defendant' s Signature                                                Defendant's Counsel's Signature
(Judge may obta in verbal consent on
 Record and Sign for Defendant)

 ls/Christian De La Torre Villalvazo                                  Zawadi S. Baharanyi
Print Defendant's Name                                                Print Counsel's Name




                                                                           USDCSDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
                                                                           DOC #: _ _ _ _ _ __

                                                                           lJ t-\ TE F[LED:
